Citation Nr: 9915569	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1970 to 
February 1974.  His active duty included service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision in which 
the RO denied service connection for peripheral neuropathy 
due to exposure to herbicides.  VA previously denied service 
connection for residuals of exposure to Agent Orange by a 
decision entered in April 1981.  The veteran was notified of 
that decision, but did not initiate an appeal within one 
year.  As a result, that decision became final.  See 
38 C.F.R. § 19.118 (1980).

Subsequently, however, VA promulgated regulations governing 
the adjudication of claims related to herbicide exposure.  
Thereafter, in May 1989, a United States District Court 
invalidated a portion of former 38 C.F.R. § 3.311a, the 
"dioxin" (Agent Orange) regulation promulgated pursuant to 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 102 Stat. 2725, 2729 
(1984), and voided all benefit denials made under the 
invalidated regulation.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989); 
VAOPGCPREC 15-95 (1995).  Thereafter, in February 1991, the 
Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, 
was enacted.  Section 2 of that act, codified at 38 U.S.C.A. 
§ 1116, established a process for the possible establishment 
of presumptions of service connection to assist veterans who 
served in the Republic of Vietnam during the Vietnam era and 
subsequently developed diseases determined to be associated 
with exposure to herbicide agents.  VA subsequently issued 
notices and regulations pursuant to the Agent Orange Act in 
May 1993, January 1994, February 1994, June 1994, August 
1996, and November 1996.  See Diseases Associated With 
Service in the Republic of Vietnam, 58 Fed. Reg. 29107 
(1993); Disease Not Associated with Exposure to Certain 
Herbicide Agents, 59 Fed. Reg. 341 (1994); Disease Associated 
With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 5106 
(1994); and Disease Associated With Exposure to Certain 
Herbicide Agents (Multiple Myeloma and Respiratory Cancers), 
59 Fed. Reg. 29723 (1994); Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442 
(1996); Diseases Associated With Exposure to Certain 
Herbicide Agents (Prostate Cancer and Acute and Subacute 
Peripheral Neuropathy), 61 Fed. Reg. 57586 (1996).

In the Board's view, the enactment of the Agent Orange Act of 
1991, together with the promulgation of notices and 
regulations pursuant to that Act, constitutes a substantive 
change in the law creating a new cause of action.  See, e.g., 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d 368 (Fed. Cir. 1994).  The Act and associated 
regulatory actions liberalized the requirements for 
establishing service connection for certain residuals of 
exposure to Agent Orange, including certain neuropathies.  
Consequently, the veteran's most recent claim of service 
connection for peripheral neuropathy is most properly viewed 
as new claim, separate and distinct from the claim which was 
previously denied.  See McCartt v. West, 12 Vet. App. 164, 
167 (1999).  The Board will therefore review the claim on 
appeal as an original claim, rather than as an application to 
reopen a prior final decision.  Id. 


FINDINGS OF FACT

1.  No competent medical evidence has been received that 
tends to show that the veteran ever experienced acute or 
subacute peripheral neuropathy.

2.  No competent medical evidence has been received that 
tends to link currently shown peripheral neuropathy to 
herbicide exposure during military service.


CONCLUSION OF LAW

The veteran's claim of service connection for peripheral 
neuropathy due to herbicide exposure is not well grounded.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has peripheral neuropathy which 
can be attributed to in-service exposure to herbicides in the 
Republic of Vietnam.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, 

however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus, or link, between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1998); 
38 C.F.R. 

§ 3.307(a)(6)(iii) (1998).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 

Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit has 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a claimant from establishing service connection with 
proof of direct causation, a task "which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In the present case, the Board finds that the claim of 
entitlement to service connection for peripheral neuropathy 
due to exposure to herbicides is not well grounded.  The 
presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e) cannot be relied upon by the veteran to establish 
service connection because no competent medical evidence has 
been submitted to show that the veteran ever experienced 
acute or subacute peripheral neuropathy, which has been 
defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).

Review of the claims folder reveals that the first evidence 
of a diagnosis or treatment for peripheral neuropathy was in 
October 1996.  Despite the current diagnosis of peripheral 
neuropathy, acute or subacute peripheral neuropathy as 
defined by regulation has not been shown.  

In May 1997, the veteran was seen for an electrodiagnostic 
consultation at the Baltimore, Maryland VA Medical Center 
(VAMC).  He was referred by his treating VA neurologist.  The 
veteran reported a history of paresthesias in his upper and 
lower extremities for several years.  He indicated that he 
had been exposed to Agent Orange on a daily basis in Vietnam.  
He stated that there had been a progressive worsening of the 
numbness and paresthesias over the last year.  On physical 
examination, there was no evidence of muscle atrophy.  Nerve 
conduction studies of 

the lower extremities were conducted and revealed abnormal 
findings of symmetrical mild to moderate slowing of peroneal 
nerve conduction in both legs.  Those findings were 
interpreted to be consistent with a mild to moderate 
polyneuropathy.

In summary, the record documents a diagnosis of peripheral 
neuropathy many years after the veteran's separation from 
service.  The peripheral neuropathy is not shown to have been 
acute or transitory in nature and did not appear within the 
time established by § 3.309(e).  Consequently, the Board 
concludes that no evidence has been presented to suggest that 
the veteran has ever had acute or subacute peripheral 
neuropathy.  Further, there is no evidence to suggest that 
the veteran experienced any symptoms of numbness or 
paresthesias in his lower extremities in service or within 
one year of discharge.  In the absence of competent evidence 
which demonstrates that the veteran has a disorder listed at 
38 C.F.R. § 3.309(e), or which otherwise links currently 
shown peripheral neuropathy to service, his claim cannot 
properly be considered well grounded.  See, e.g., Brock v. 
Brown, 10 Vet. App. 155 (1997).  The claim must therefore be 
denied.  

It has been contended on the veteran's behalf that the Board 
should remand this case to afford the veteran a VA 
neurological examination to obtain an opinion as to the 
relationship, if any, of the veteran's peripheral neuropathy 
to claimed herbicide exposure while in service in Vietnam.  
However, only when a claim is well grounded does VA have an 
obligation to assist the claimant in "developing the facts 
pertinent to the claim." Robinette v. Brown, 8 Vet. App. 69, 
77-74 (1995) (emphasis added) (referring to evidentiary 
development required by the duty to assist under 38 U.S.C.A. 
§ 5107(a)); Epps, supra; Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996).  In Grottveit v. Brown, 5 Vet. App. 91 
(1993), the Court further stated that, "[i]f the claim is 
not well grounded, the claimant cannot invoke the VA's duty 
to assist [under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93.  As such, until 
a veteran has submitted a well-grounded claim, VA 

is under no duty to assist the veteran in establishing the 
evidentiary elements of his claim.


ORDER

Service connection for peripheral neuropathy is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

